Exhibit 10(b)

CLEVELAND-CLIFFS INC

2008 PARTICIPANT GRANT AND AGREEMENT

UNDER THE

2007 INCENTIVE EQUITY PLAN

WHEREAS, on March 13, 2007 the Board of Directors (“Board”) of Cleveland-Cliffs
Inc. an Ohio corporation (“Company”) (the term “Company” as used herein shall
also include the Company’s consolidated Subsidiaries) approved the 2007
Incentive Equity Plan (“Plan”) of the Company and the shareholders of the
Company approved the Plan on July 27, 2007; and

WHEREAS, the Compensation and Organization Committee (“Committee”) of the Board
has been appointed to administer the Plan; and

WHEREAS,                                                   (“Participant”) is an
employee of the Company or of a Subsidiary of the Company; and

WHEREAS, on March 10, 2008 (“Date of Grant”) the Committee authorized the
granting to the Participant of                                                  
(            ) Performance Shares and an additional
                                                  (            ) Restricted
share units covering the incentive period commencing January 1, 2008 and ending
December 31, 2010 (“Incentive Period”) under the Plan; and

WHEREAS, the Committee has authorized the execution of a Participant Grant and
Agreement (“Agreement”) in the form hereof.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Participant and Company agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1.

Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in the WHEREAS clauses or the Plan and the following additional
terms, when used herein with initial capital letters, shall have the following
meanings:

1.1    “Free Cash Flow” shall mean the Company’s revenues minus its expenses,
its taxes, its investments in the operations of its business, and its
expenditures for working capital, as more particularly described on attached
Exhibit D.

1.2    “Market Value Price” shall mean the latest available closing price of a
Share of the Company and the latest available closing price per share of a
common share of each of the entities in the Peer Group, as the case may be, on
the New York Stock Exchange or other recognized market if the stock does not
trade on the New York Stock Exchange at the relevant time.

1.3    “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period and shall mean the S&P
Metals ETF as defined in Section 1.8 hereof as a replacement of each and every
company listed on Exhibit A that is excluded from the Peer Group during the
Incentive Period as described on Exhibit A.

1.4    “Performance Objectives” shall mean for the Incentive Period the target
objectives of the Company of the Relative Total Shareholder Return and Free Cash
Flow goals established by the Committee and reported to the Board, as more
particularly set forth on attached Exhibit B.

 

2



--------------------------------------------------------------------------------

1.5    “Performance Shares Earned” shall mean the number of Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in which one of Company Performance Objectives was met at
the “Threshold” level or a higher level.

1.6    “Relative Total Shareholder Return” shall mean for the Incentive Period
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as more particularly set forth on attached Exhibit C.

1.7    “Share Ownership Guidelines” shall mean the Cleveland-Cliffs Inc
Directors’ and Officers’ Share Ownership Guidelines, as amended from time to
time.

1.8    “S&P Metals ETF” shall mean the SPDR S&P Metals & Minerals ETF (XME)
managed by State Street Global Advisors but with Cleveland-Cliffs Inc taken out.

1.9    “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Share of the Company plus dividends
(or other distributions, excluding franking credits) reinvested over the
Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then

 

3



--------------------------------------------------------------------------------

Market Value Price per share, resulting in a fractionally higher number of
shares owned at the market price.

ARTICLE 2.

Grant and Terms of Performance Shares

2.1    Grant of Performance Shares. Pursuant to the Plan, the Company, by action
of the Committee, hereby grants to the Participant the number of Performance
Shares as specified in the Fourth WHEREAS clause of this Agreement, without
dividend equivalents, effective as of the Date of Grant.

2.2     Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Shares (or cash or a combination
of Shares and cash, as decided by the Committee in its sole discretion), after
the completion of the Incentive Period and only if such Performance Shares are
earned as provided in Section 2.3 of this Article 2.

2.3     Performance Shares Earned. Performance Shares Earned, if any, shall be
based upon the degree of achievement of the Company Performance Objectives, all
as more particularly set forth in Exhibit B, with actual Performance Shares
Earned interpolated between the performance levels shown on Exhibit B. In no
event, shall any Performance Shares be earned for actual achievement by the
Company in excess of the allowable maximum as established under the Performance
Objectives.

2.4     Calculation of Payout of Performance Shares. The Performance Shares
granted shall be earned as Performance Shares Earned based on the degree of
achievement of the Performance Objectives established for the Incentive Period.
The percentage level of achievement determined for each Performance Objective
shall be multiplied by the number of

 

4



--------------------------------------------------------------------------------

Performance Shares granted to determine the actual number of Performance Shares
Earned. The calculation as to whether the Company has met or exceeded the
Company Performance Objectives shall be determined in accordance with this
Agreement.

2.5    Payment of Performance Shares.

(a) Payment of Performance Shares Earned shall be made in the form of Shares (or
cash or a combination of Shares and cash, as decided by the Committee in its
sole discretion), and shall be paid after the determination by the Committee of
the level of attainment of the Company Performance Objectives (the calculation
of which shall have been previously reviewed by an independent accounting
professional). Notwithstanding the foregoing, no Performance Shares granted
hereunder, may be paid in cash in lieu of Shares to any Participant who is
subject to the Share Ownership Guidelines unless and until such Participant is
either in compliance with, or no longer subject to, such Share Ownership
Guidelines, provided, however, that the Committee may withhold Shares to the
extent necessary to satisfy federal, state or local income tax withholding
requirements, as described in Section 5.2. In addition, the Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Performance
Shares Earned, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.

(b) Any payment of Performance Shares Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A

 

5



--------------------------------------------------------------------------------

beneficiary designation may be changed or revoked by a Participant at any time,
provided the change or revocation is filed with the Company.

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by this Agreement that have not yet been earned as
Performance Shares Earned are not transferable other than by completion of the
Designation of Death Beneficiary attached as Exhibit E or pursuant to the laws
of descent and distribution.

 

  2.6

Death, Disability, Retirement, or Other.

(a) With respect to Performance Shares granted to a Participant whose employment
is terminated because of death, Disability, Retirement, or is terminated by the
Company without Cause, the Participant shall receive as Performance Shares
Earned the number of Performance Shares as is then determined under Section 2.4
at the end of such Incentive Period, prorated based upon the number of months
between January 1, 2008 and the date the Participant ceased to be employed by
the Company compared to the thirty-six (36) months in the Incentive Period.

(b) In the event a Participant voluntarily terminates employment prior to
December 31, 2010 or is terminated by the Company with Cause prior to the date
of payment of Performance Shares Earned, the Participant shall forfeit all right
to any Performance Shares that would have been earned under this Agreement.

ARTICLE 3.

Grant and Terms of Restricted Share Units

3.1    Grant of Restricted Share Units. Pursuant to the Plan, the Company hereby
grants to the Participant the number of Restricted Share Units as specified in
the Fourth

 

6



--------------------------------------------------------------------------------

WHEREAS clause of this Agreement, without dividend equivalents, effective as of
the Date of Grant.

3.2 Condition of Payment. The Restricted Share Units covered by this Agreement
shall only result in the payment in Shares of the Company equal in number to the
Restricted Share Units if the Participant remains in the employ of the Company
or a Subsidiary throughout the Incentive Period.

3.3 Payment of Restricted Share Units.

(a) Payment of Restricted Share Units shall be made in the form of Shares and
shall be paid at the same time as the payment of Performance Shares Earned
pursuant to Section 2.5(a), provided, however, in the event no Performance
Shares are earned, then the Restricted Share Units shall be paid in Shares at
the time the Performance Shares would normally have been paid. The Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Restricted
Share Units, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.

(b) Any payment of Restricted Share Units to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Restricted Share Units to the Participant. The

 

7



--------------------------------------------------------------------------------

Restricted Share Units covered by this Agreement that have not yet been earned
are not transferable other than by completion of the Designation of Death
Beneficiary attached as Exhibit E or pursuant to the laws of descent and
distribution.

3.4    Death, Disability, Retirement or Other. With respect to Restricted Share
Units granted to a Participant whose employment is terminated because of death,
Disability, Retirement, or is terminated by the Company without Cause during the
Incentive Period, the Participant shall receive the number of Shares as
calculated in Section 3.2, prorated based upon the number of months between
January 1, 2008 and the date the Participant ceased to be employed by the
Company compared to the thirty-six (36) months in the Incentive Period.

ARTICLE 4.

Other Terms Common to Restricted Share Units and Performance Shares

4.1    Forfeiture.

(a) A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b) Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and Restricted Share Units and require
the Participant to reimburse the Company for the taxable income received or
deferred on Performance Shares that become payable to the Participant and on
Restricted Share Units that have been paid out in Shares within the 90-day
period preceding the Participant’s termination of employment.

(c) Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in

 

8



--------------------------------------------------------------------------------

the offset of said amount from the Participant’s account balance in the
Company’s Voluntary Non-Qualified Deferred Compensation Plan (if applicable)
and/or from any accrued salary or vacation pay owed at the date of termination
of employment or from future earnings payable by the Participant’s next
employer.

4.2    Change in Control. In the event a Change in Control occurs, all
Performance Shares granted to a Participant for Incentive Periods which have not
ended shall immediately become Performance Shares Earned on a one-to-one basis
regardless of the Performance Objectives. All Performance Shares, if any,
granted to a Participant for an Incentive Period which ended before the Change
in Control, will be deemed to be Performance Shares Earned to the extent and
only to the extent that they became Performance Shares Earned as of the end of
the Incentive Period based upon the Performance Objectives for the Incentive
Period. The value of all Performance Shares Earned, including ones for Incentive
Periods which have already ended, shall be paid in cash based on the fair market
value of the Shares determined on the date the Change in Control occurs. Also,
in the event of a Change in Control, all Restricted Share Units granted for all
periods shall become nonforfeitable and shall be paid in cash based on the fair
market value of an equivalent number of Shares determined on the date the Change
in Control occurs. All payments with respect to Performance Shares and
Restricted Share Units shall be made within 10 days of the Change in Control.

ARTICLE 5.

General Provisions

5.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Shares

 

9



--------------------------------------------------------------------------------

pursuant to this Agreement if the issuance or payment thereof would result in a
violation of any such law.

5.2    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Shares Earned or Restricted Share Units to a Participant under the
Plan, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the receipt of such payment of
Performance Shares Earned or Restricted Share Units or the realization of such
benefit that the Participant make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. If necessary, the
Committee may require relinquishment of a portion of such Performance Shares
Earned or such Restricted Share Units. The Participant may elect to satisfy all
or any part of any such withholding obligation by surrendering to the Company a
portion of the Shares that are issued or transferred hereunder, and the Shares
so surrendered by the Participant shall be credited against any such withholding
obligation at the Market Value Price per share of such Shares on the date of
such surrender. In no event, however, shall the Company accept Shares for
payment of taxes in excess of required tax withholding rates, except that, in
the discretion of the Committee, a Participant or such other person may
surrender Shares owned for more than six months to satisfy any tax obligation
resulting from such transaction.

5.3    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company, by reason of the transfer of his employment among the
Company and its Subsidiaries or an approved leave of absence.

 

10



--------------------------------------------------------------------------------

5.4    Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

5.5    Agreement Subject to Plan. The Restricted Share Units and Performance
Shares granted under this Agreement and all of the terms and conditions hereof
are subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.

5.6    Amendments. The Plan and this Agreement can be amended at any time by the
Company. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. Except for
amendments necessary to bring the Plan and this Agreement into compliance with
current law including Internal Revenue Code section 409A, no amendment to either
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent.

5.8    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

5.9    Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the State of Ohio.

This Agreement is executed as of the Date of Grant.

 

11



--------------------------------------------------------------------------------

 

CLEVELAND-CLIFFS INC

(“Company”)

 

 

 

Joseph A. Carrabba

Chairman and Chief Executive Officer

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Participant Grant and Agreement and accepts the Performance Shares and
Restricted Share Units granted hereunder on the terms and conditions set forth
herein and in the Plan.

 

 

Participant

 

 

 

Print Name:

 

 

 

12



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Peer Group Exhibit B    Performance Objectives Exhibit C   
Relative Total Shareholder Return Exhibit D    Free Cash Flow Exhibit E   
Beneficiary Designation

 

13



--------------------------------------------------------------------------------

Exhibit A

PEER GROUP

(2008-2010)

Massey Energy Corp

Consol Energy Inc

Peabody Energy Corp

Foundation Coal Holdings Inc

Arch Coal Inc

Carpenter Technology Corp

Steel Dynamics Inc

Quanex Corp

AK Steel Holding Corp

Commercial Metals Co

Worthington Inds Inc

Alcoa Inc

Nucor Corp

United States Steel Corp (New)

Reliance Steel & Aluminum Co

Allegheny Technologies Inc

Freeport-McMoran Cooper & Gold Inc

Usec Inc

The Peer Group of 18 companies shall not be adjusted within the Incentive
Period, except to exclude companies which during the Incentive Period (a) cease
to be publicly traded, or (b) have experienced a major restructuring by reason
of: (i) a Chapter 11 filing, or (ii) a spin-off of more than 50% of any such
company’s assets. The S&P Metals ETF as defined in Paragraph 1.8 shall be
substituted in place of the Peer Group companies that are excluded pursuant to
the foregoing sentence with a weighting of 1/18th times the number of Peer Group
Companies that are so excluded.

The value of the stock of a Peer Group company will be determined in accordance
with the following:

 

  1.

If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;

 

  2.

Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt,
then the value of the ADR will be used; or

 

  3.

Otherwise, the value on the exchange in the country where the company is
headquartered will be used.

 

14



--------------------------------------------------------------------------------

Exhibit B

PERFORMANCE OBJECTIVES

(2008-2010)

The target objectives of the Company are Relative Total Shareholder Return
(share price plus reinvested dividends) and Free Cash Flow over the three-year
Incentive Period from January 1, 2008 to December 31, 2010. Achievement of the
Relative Total Shareholder Return objective shall be determined by the
shareholder return of the Company relative to a predetermined group of steel,
mining and metal companies. Achievement of the Free Cash Flow objective shall be
determined against a scale set forth in the Table Below:

 

        Performance Level

Performance Factor

 

Weight

 

Threshold

 

Target

 

Maximum

Relative TSR

  50%   35th %tile   55th %tile   75th %tile

Payout For Relative TSR

    25%   50%   75%

3-Year Cumulative Free Cash Flow ($000s)

  50%   $1,004   $1,255   $1,506

Payout For Free Cash Flow

    25%   50%   75%

Total Payout If Achieve Level For Both Performance Factors

    50%   100%   150%

 

15



--------------------------------------------------------------------------------

Exhibit C

RELATIVE TOTAL SHAREHOLDER RETURN

(2008-2010)

Relative Total Shareholder Return for the Incentive Period is calculated as
follows:

 

  1.

The Total Shareholder Return as defined in Section 1.9 of the Agreement for the
Incentive Period for the Company shall be compared to the Total Shareholder
Return for each of the entities within the Peer Group for the Incentive Period.
The results shall be ranked to determine the Company’s Relative Total
Shareholder Return percentile ranking compared to the Peer Group.

 

  2.

The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return Performance target range
established for the Incentive Period.

 

  3.

The Relative Total Shareholder Return performance target range has been
established for the 2008-2010 Incentive Period as follows:

 

Performance Level

 

2008-2010

Relative Total Shareholder Return

Percentile Ranking

Maximum

  75th Percentile

Target

  55th Percentile

Threshold

  35th Percentile

 

16



--------------------------------------------------------------------------------

Exhibit D

FREE CASH FLOW

(2008-2010)

Free Cash Flow is calculated as follows:

 

  1.

Each year during the Incentive Period, the revenues of the Company determined on
a consolidated basis shall be determined.

 

  2.

Each year during the Incentive Period, the operating expenses of the Company,
determined on a consolidated basis, including taxes, shall be subtracted from
the revenues.

 

  3.

Each year during the Incentive Period, the Company’s net investment in its
operations shall be subtracted from the amount determine in paragraph 2 above.

 

  4.

Each year during the Incentive Period, the Company’s net expenditures for
working capital shall be subtracted from the amount determined in paragraph 3
above.

 

  5.

The amounts determined in paragraph 4 above for each year during the Incentive
Period shall be added together to determine the Cumulative Free Cash Flow of the
Company during the Incentive Period.

The Cumulative Free Cash Flow shall be adjusted by the Committee, if necessary,
to eliminate the impact of acquisitions and dispositions, borrowings, dividends,
share repurchases, other financing expenditures, and other investing
expenditures.

 

17



--------------------------------------------------------------------------------

GRANT YEAR 2008

Exhibit E

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cleveland-Cliffs Inc 2007
Incentive Equity Plan (“Plan”) and the 2008 Participant Grant and Agreement
(“Agreement”), I hereby designate the person(s) indicated below as my
beneficiary(ies) to receive any payments under the Plan and Agreement after my
death.

 

  

Name

             

Address

                                      

 

   Social Sec. Nos. of Beneficiary(ies)               Relationship(s)           
   Date(s) of Birth           

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

 

  

Name

             

Address

                                      

 

   Social Sec. Nos. of Beneficiary(ies)               Relationship(s)           
   Date(s) of Birth           

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan and
Agreement. In the event that there is no beneficiary living at the time of my
death, I understand that the payments under the Plan and Agreement will be paid
to my estate.

 

             

Date

      (Signature)                   (Print or type name)

 

18